In a negligence action to recover damages for personal injury, plaintiff appeals from an order of the Supreme Court, Westchester County, entered February 17, 1965, which denied his motion for leave to serve a supplemental bill of particulars. Order reversed, without costs, and motion granted, with leave to defendant, if so advised, to move within 20 days after entry of the order hereon for a further physical examination of plaintiff with respect to the injury set forth in the proposed supplemental bill of particulars, and for a further oral pretrial examination of plaintiff, limited to such injury and special damages resulting therefrom. The proposed supplemental bill of particulars contained in the record on appeal will be deemed plaintiff’s supplemental bill of particulars. In our opinion, the circumstances of this case warrant the exercise of discretion in the manner indicated. Beldoek, P. J., Christ, Hill, Rabin and Benjamin, JJ., concur.